DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/03/2020 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

6.	Claims 1, 7 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gurtler (US-PGPUB 2014/0137015) in view of Wheatley et al. (US-PGPUB 2012/0319941). 
 	Regarding claim 1, Gurtler discloses a display method carried out by a display apparatus (see figs. 1, 2, 25, 27), the method comprising: 
 	acquiring captured image data generated by capturing an image of a second area (The imaging assemblies 60 are oriented so that their fields of view overlap and look across the entire interactive surface 24. In this manner, any pointer lifted from a receptacle 48c or 150 of the tool tray 48, that is brought into proximity of the interactive surface 24 appears in the fields of view of the imaging assemblies 60; see figs. 1-2 and paragraph 0047. Pieces 466 accommodate imaging assemblies 468 that look across the entire display surface 454 from different vantages; see paragraph 0092 and fig. 25); 
 	recognizing an object (The controller of the DSP 456 uses the modulated signal-to-pen tool mode mapping table to determine whether the writing end 490 or erasing end 492 of the pen tool P has been used to contact the display surface 454; see fig. 27 and paragraph 0099); 
 	displaying a first image that underwent a first process on a display surface in a portion thereof according to a position of the object on the display surface when the object is recognized as a first pointing element having a first function and when the object moves from the first area onto the display surface, the first process associated with the first function (If the controller of the DSP 456 determines that the writing end 490 of the pen tool P is used to contact the display surface 454, the pen tool is assumed 410); see fig. 27 and paragraphs 0099, 0100); and 
 	displaying a second image that underwent a second process different from the first process on the display surface in a portion thereof according to the position of the object on the display surface when the object is recognized as a second pointing element having a second function different from the first function and when the object moves from the first area 39 onto the display surface, the second process associated with the second function (If the controller of the DSP 456 determines that the erasing end 492 of the pen tool P is used to contact the display surface 454, the pen tool is assumed to be in the erase mode information and the controller conveys the pointer coordinates, erase mode and attribute to the general purpose computing device 460 for processing. The digital ink in the path of the pen tool P is erased; see steps 408, 412, 414; fig. 27 and paragraphs 0099-0100). 
 	However, Gurtler fails to expressly disclose the second area containing a first area, the captured image data containing first partial data representing an image of the first area and second partial data representing an image of an area of the second area that is an area different from the first area and recognizing the object located in the first area by using the first partial data with no use of the second partial data. 
 	On the other hand, in a similar field of endeavor, Wheatley discloses acquiring captured image data (The imaging device 60 is conditioned to capture image frames at the first frame rate; see step 404; fig. 7 and paragraph 0052) generated by capturing an 
Since Gurtler and Wheatley are both directed to identifying pointers in an interactive display, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gurtler and Wheatley to provide the second area containing a first area, the captured image data containing first partial data representing an image of the first area and second partial data representing an image of an area of the second area that is an area different from the first area and recognizing the object located in the first area by using the first partial data with no use of the second partial data for the purpose of providing a backup or alternative image processing to identify objects within the interactive display system in case the other sensors of Gurtley fail. 


claim 7, Gurtler discloses a display apparatus (see figs. 1, 2, 25, 27) comprising: 
 	a display section that displays an image on a display surface (Interactive surface 24/display surface 454 and figs. 1, 25 and paragraphs 0043, 0092); 
 	an acquirer that acquires captured image data generated by capturing an image of a second area (The imaging assemblies 60 are oriented so that their fields of view overlap and look across the entire interactive surface 24. In this manner, any pointer lifted from a receptacle 48c or 150 of the tool tray 48, that is brought into proximity of the interactive surface 24 appears in the fields of view of the imaging assemblies 60; see figs. 1-2 and paragraph 0047. Pieces 466 accommodate imaging assemblies 468 that look across the entire display surface 454 from different vantages; see paragraph 0092 and fig. 25);
 	 a recognizer that recognizes an object (The controller of the DSP 456 uses the modulated signal-to-pen tool mode mapping table to determine whether the writing end 490 or erasing end 492 of the pen tool P has been used to contact the display surface 454; see fig. 27 and paragraph 0099); and 
 	a display controller that controls the display section based on a result of the recognition performed by the recognizer, wherein the display controller controls the display section to cause the display section to display a first image that underwent a first process on the display surface in a portion thereof according to a position of the object on the display surface when the object is recognized as a first pointing element having a first function and when the object moves from the first area onto the display surface, the first process associated with the first function (If the controller of the DSP 456 410); see fig. 27 and paragraphs 0099, 0100), and 41 
 	controls the display section to cause the display section to display a second image that underwent a second process different from the first process on the display surface in a portion thereof according to the position of the object on the display surface when the object is recognized as a second pointing element having a second function different from the first function and when the object moves from the first area onto the display surface, the second process associated with the second function (If the controller of the DSP 456 determines that the erasing end 492 of the pen tool P is used to contact the display surface 454, the pen tool is assumed to be in the erase mode information and the controller conveys the pointer coordinates, erase mode and attribute to the general purpose computing device 460 for processing. The digital ink in the path of the pen tool P is erased; see steps 408, 412, 414; fig. 27 and paragraphs 0099-0100).
 	However, Gurtler fails to expressly disclose the second area containing a first area, the captured image data containing first partial data representing an image of the first area and second partial data representing an image of an area of the second area that is an area different from the first area and the recognizer that recognizes the object 
 	On the other hand, in a similar field of endeavor, Wheatley discloses an acquirer that acquires captured image data generated by capturing an image (The imaging device 60 is conditioned to capture image frames at the first frame rate; see step 404; fig. 7 and paragraph 0052) of a second area (see fig. 8B), the second area containing a first area (see fig. 8B where pixel subset 802 includes a dark area; paragraph 0053), the captured image data containing first partial data representing an image of the first area (pixel area containing rows 1-13 and columns 19-23; see fig. 8B and paragraph 0053) and second partial data representing an image of an area of the second area that is an area different from the first area (pixel subset 802 minus pixels contained in rows 1-13, columns 19-23; see fig. 8B and paragraph 0053) and the recognizer that recognizes the object located in the first area by using the first partial data with no use of the second partial data (If an object is present in the first pixel subset (step 708), a status signal is sent by DSP 72 to the DSP 200. FIG. 8B shows an exemplary first pixel subset 802 where an object is present; see paragraphs 0053, 0054). 
Since Gurtler and Wheatley are both directed to identifying pointers in an interactive display, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gurtler and Wheatley to provide the second area containing a first area, the captured image data containing first partial data representing an image of the first area and second partial data representing an image of an area of the second area that is an area different from the first area and the recognizer that recognizes the object located in the 

 	Regarding claim 5, Gurtler and Wheatley disclose everything claimed as applied above (see claim 1). In addition, Gurtler discloses the position of the object on the display surface is identified by tracking the object (The DSP 72 in turn processes image frames received from the image sensor 72 and provides pointer information to the master controller 50 at a reduced rate of approximately 120 points/sec. Other frame rates can be employed depending on the desired accuracy of pointer tracking and whether multi-touch and/or active pointer identification is employed; see paragraph 0050. This pointer coordinate data is conveyed to the general purpose computing device allowing the image data presented on the interactive/display surface to be updated, see paragraphs 0060, 0097-0100). 

 	Regarding claim 6, Gurtler and Wheatley disclose everything claimed as applied above (see claim 1). In addition, Gurtler discloses the captured image data is generated by a camera (Imaging assemblies 60/438; see figs. 1-2, 25 and paragraphs 0047, 0092), the second area contains the display surface (Interactive surface 24/display surface 454 and figs. 1, 25 and paragraphs 0043, 0092), and the position of the object on the display surface is identified based on the captured image data (The imaging assemblies 60 are oriented so that their fields of view overlap and look across the entire interactive surface 24. In this manner, any pointer lifted from a receptacle 48c or 150 of 60; see figs. 1-2 and paragraphs 0047-0048, 0059, 0069. Pieces 466 accommodate imaging assemblies 468 that look across the entire display surface 454 from different vantages; see paragraph 0092 and fig. 25. The IR signals are detected by the imaging assemblies 468; see paragraph 0095). 

7.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gurtler in view of Wheatley and further in view of Naess et al. (US-PGPUB 2015/0204979). 
 	Regarding claim 2, Gurtler and Wheatley disclose everything claimed as applied above (see claim 1). Gurtler discloses a tray 48/464 (see figs. 1 and 25) and Wheatley discloses a tray (see fig. 13). However, Gurtler and Wheatley fail to expressly disclose the captured first area is an area where the object is located when a support that supports the object supports the object.  
 	Nevertheless, Naess discloses capturing a first area, the first area is an area where the object is located when a support that supports the object supports the object (A pen tray image is taken by reflecting light of the light source portion; see fig. 13 and paragraph 0145). 
Since Gurtler, Wheatley and Naess disclose tool trays for the pointers, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gurtler, Wheatley and Naess to provide the first area is an area where the object is located when a support that supports the object supports the object for the purpose of improving image quality by 

 	Regarding claim 3, Gurtler, Wheatley and Naess disclose everything claimed as applied above (see claim 2). In addition, Gurtler discloses the support is a stand on which the object is placed (Tray 48/464; see figs. 1, 25 and paragraphs 0046-0047, 0092). 

 	Regarding claim 4, Gurtler, Wheatley and Naess disclose everything claimed as applied above (see claim 2). In addition, Gurtler discloses the support is a hook from which the object is hung (the tool tray comprises a plurality of curved receptacles 48c; see fig. 6 and paragraphs 0046-0047). 

 	
Contact Information
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        13/03/2021